DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management controller configured to” and “a basic input/output system (BIOS) configured to” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See Fig. 1: Management Controller 112, and BIOS 105 connected to processor 103.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8, and 14, recite “prior to the information handling system executing a power on self-test (POST), receive a user indication of desired workload…” and “subsequent to causing the BIOS to apply the desired BIOS profile, cause the information handling system to execute the POST.” However, the specification does not mention a POST command being executed prior to user indication of workload.” The specification also does not state the application of the BIOS profile causes the POST to execute. The specification in ¶ [0043] stated that the POST may proceed, but the application of a profile does not cause/trigger a POST. Causing something to occur vs. proceeding are two different concepts and are not equal to one another. 
Claims 2-7, 9-13, and 15-20 are rejected based on dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al. (U.S. PG PUB 2014/0344595) in view of Bandholz et al. (U.S. PG PUB 2011/0066840).
Regarding claim 1, Jenne teaches an information handling system comprising: 
a management controller configured to provide out-of- band management of the information handling system (see ¶[0043] “controller for determining use of ECI over core-to-hub interconnect or hardware ECI for communication of system management information may execute an algorithm for dynamically determining in-band or out-of-band CPU management”); 
and a basic input/output system (BIOS) configured to initialize information handling resources of the information handling system (see ¶ [0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Such system profiles may include a setup option for ECI communication.”); 
wherein the management controller is configured to: 
receive a user indication of a desired workload for the information handling system (see ¶ [0044] “In accordance with at least one embodiment, a decision between an in-band path and an out-of-band path may be workload-based. As an example, where BIOS can measure workload, e.g., CPU utilization, such a metric may be used in a set of criteria upon which such a decision may be based”), 
wherein the desired workload corresponds to a desired BIOS profile that comprises a plurality of settings for BIOS parameters (see ¶ [0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Such system profiles may include a setup option for ECI communication.”).
Jenne does not expressly disclose prior to the information handling system executing a power on self test (POST) receive a user indication of a desired workload for the information handling system; 
cause the BIOS to erase a current BIOS profile and apply the desired BIOS profile;
and subsequent to causing the BIOS to apply the desired BIOS profile, cause the information handling system to execute the POST.

cause the BIOS to erase a current BIOS profile and apply the desired BIOS profile (see ¶[0008] “The present power profile is updated according to the application workload. During a system restart, the present power profile is retrieved from the non-volatile memory. Power is applied to system resources through the hardware hook based on the present power profile.” –note: in other words, the update to the profile cause the system to retrieve the desired power profile and disregard/erase the present profile);
and subsequent to causing the BIOS to apply the desired BIOS profile, cause the information handling system to execute the POST (see ¶[0065] “During execution of BIOS 434 and the power-on, self-test, BIOS 434 retrieves power profiles 423 and 425 from non-volatile memory 422-424. BIOS 434 directs hardware hook 412 to apply or remove power to specific hardware elements, such as ones of system resources 418-420 as indicated by the power profile personal to that device. That is, BIOS 434 directs hardware hook 412 to apply or remove power to system resource 418 according to power profile 423 stored in non-volatile memory 422. BIOS 434 directs hardware hook 412 to apply or remove power to system resource 420 according to power profile 425 stored in non-volatile memory 424.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne by adapting the teachings of Bandholz to efficiently manage power supply to system resources.
Regarding claim 3, Jenne teaches wherein the management controller is further configured to select the desired BIOS profile from a group of potential BIOS profiles based on the desired workload (see ¶[0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Static selection for ECI over core-to-hub interconnect or hardware ECI may be desirable for some workloads”).

Regarding claim 5, Jenne teaches wherein the management controller is further configured 
Regarding claim 6, Jenne does not expressly disclose, however, Bandholz teaches wherein the management controller is configured to cause the BIOS to erase the current BIOS profile and apply the desired BIOS profile in response to the current BIOS profile being different from the desired BIOS profile.
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne by adapting the teachings of Bandholz to efficiently manage power supply to system resources.
 
Claim 8, is an independent method claim corresponding with claim 1 above. Therefore, it is rejected for the same reasons.

Claim 9, Jenne teaches wherein the management controller is configured to receive the user indication via an Intelligent Platform Management Interface (IPMI) communication (see ¶ [0039] “In block 607, the SCH provides the system management information to a baseboard management controller (BMC) coupled to the SCH via an intelligent platform management interface (IPMI)”).
Claim 11, is a method claim corresponding with claim 3 above. Therefore, it is rejected for the same reasons.
Claim 13, Jenne teaches further comprising: the management controller receiving from the BIOS, an indication of the current BIOS profile (see ¶ [0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Such system profiles may include a setup option for ECI communication. Static selection for ECI over core-to-hub interconnect or hardware ECI may be desirable for some workloads”).
Jenne does not expressly disclose, however, Bandholz teaches causing the BIOS to erase the 
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne by adapting the teachings of Bandholz to efficiently manage power supply to system resources.
 
Claim 14, is an article claim corresponding with claim 1 above. Therefore, it is rejected for the same reasons. In addition, Jenne teaches a non- transitory, computer-readable medium having computer- executable code thereon that is executable by a processor of a management controller of an information handling system (see Fig. 1, Processor and Memory).

Claim 16, is an article claim corresponding with claim 3 above. Therefore, it is rejected for the same reasons.
Claim 18, is an article claim corresponding with claim 5 above. Therefore, it is rejected for the same reasons.
Claim 19, is an article claim corresponding with claim 6 above. Therefore, it is rejected for the same reasons.
Claims 2, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al. (U.S. PG PUB 2014/0344595) in view of Bandholz et al. (U.S. PG PUB 2011/0066840), as applied to claim 1, further in view of Raghuram et al. (U.S. PG PUB 2019/0272176).
Regarding claim 2, Jenne and Bandholz do not expressly disclose, however, Raghuram teaches wherein the BIOS is a Unified Extensible Firmware Interface (UEFI) BIOS (see ¶ [0015] UEFI).
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne and Bandholz by adapting the teachings of Raghuram to 
Claim 10, is a method claim corresponding with claim 2 above. Therefore, it is rejected for the same reasons.
Claim 15, is an article claim corresponding with claim 2 above. Therefore, it is rejected for the same reasons.


Claims 4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al. (U.S. PG PUB 2014/0344595) in view of Bandholz et al. (U.S. PG PUB 2011/0066840) as applied to claim 1, further in view of Roche et al. (U.S. PG PUB 2014/0325203).
Regarding claim 4, Jenne teaches modifying a master BIOS profile based on the desired workload as described above, but does not expressly disclose, however, Roche teaches wherein the management controller is further configured to derive the desired BIOS profile by modifying a master BIOS profile (see ¶ [0018] “The backup module 116 can further modify the firmware 110 when generating the backup firmware. This can be done, for example, to clear one or more memory variables associated with the firmware 110 that may also be backed up. In certain scenarios, modification can be used to set the backup firmware with default setting information that may have been stored and/or updated on the firmware 110 during a previous boot”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne and Bandholz by adapting the teachings of Roche to select the updated bios for improvements. 
Claim 12, is a method claim corresponding with claim 4 above. Therefore, it is rejected for the same reasons.
Claim 17, is an article claim corresponding with claim 4 above. Therefore, it is rejected for the same reasons.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al. (U.S. PG PUB 2014/0344595) in view of Bandholz et al. (U.S. PG PUB 2011/0066840) as applied to claim 1, .
Regarding claim 7, Bandholz teaches wherein the management controller is configured to cause the BIOS to erase the current BIOS profile and apply the desired BIOS profile as disclosed above. 
Bandholz does not expressly disclose, however, Maity teaches to erase the current BIOS profile and apply the desired BIOS profile via a shared-memory architecture (SMA) command (see ¶ [0030] “The service processor or the BMC as a provider of out-of-band management capabilities calls for a logical extension to its features to support BIOS flash upgrade from remote. In modern server motherboard designs, the BIOS memory is made available to the service processor. The service processor has its own non-volatile memory, such as an EEPROM flash memory chip, that contains the service processor firmware. The service processor and the motherboard can use a multiplexer (MUX) to share access to the BIOS memory.” See ¶ [0070] “As discussed above, the BIOS chip 116 is a non-volatile memory such as a flash memory chip. Typically, the flash memory stores information in an array of memory cells made from floating-gate transistors, which is different in its nature from other volatile or non-volatile memory because the information or data stored therein must be erased before new data can be written to the memory cells.” See ¶ [0096] “At procedure 530, the BIOS 170 sends the IPMI OEM messages representing the copy of the BIOS image 170 to the SP 120 through the KCS interface 150. It should be appreciated that the IPMI OEM messages can be sent to the SP 120 through the USB interface 155 or any other system interfaces.”).
 See additionally, Khatri which explains that IPMI is a SMA command (¶ [0020] “In one embodiment, BIOS 130 can communicate with the service processor using secure IPMI commands over an IPMI data transfer channel using a Shared Memory Architecture ( SMA) interface, Keyboard Controller Style (KCS) interface, or the like”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Jenne and Bandholz by adapting Maity and Khatri to efficiently upgrade the BIOS firmware.
Claim 20, is an article claim corresponding with claim 7 above. Therefore, it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
Regarding 112(f) claim interpretations, applicant argues the claims recite sufficient structure and thus are not to be interpreted under 112(f) and do not use the terms “means for.”

Examiner disagrees. The mere use of the term "means" with no associated function rebuts the presumption that 35 U.S.C. 112(f) is invoked. A function must be recited within the claim limitation, but it is not necessary that a particular format be used. Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f). For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f). See Signtech USA, 174 F.3d at 1356.
Thus, “a management controller configured to,” and “a BIOS configured to,” invoke 112 (f). See rejection above for details about corresponding structure.

Regarding 112(b) and 103 rejections, arguments are moot due to a new grounds of rejection necessitated by amendment of claims.


Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194     

                                                                                                                                                                                                   
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194